Filed 6/17/14 P. v. Garritson CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063942

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN313930)

MICHAEL DALE GARRITSON,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Blaine K.

Bowman, Judge. Affirmed as modified.



         Robert Booher, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Steve Oetting and Sean M.

Rodriguez, Deputy Attorneys General, for Plaintiff and Respondent.
       Michael Dale Garritson appeals the order suspending imposition of sentence and

granting him probation after a jury found him guilty of two counts of felony dependent

adult abuse and four counts of misdemeanor dependent adult abuse. Garritson contends:

(1) the evidence was insufficient to support the felony convictions; (2) the trial court

failed to give a required unanimity instruction as to one of the felony convictions; (3) the

felony convictions must be reversed because trial counsel provided ineffective assistance

by failing to object to the prosecutor's misconduct during closing argument; and (4) he

was improperly convicted of a count based on a continuous course of conduct and also of

separate counts based on discrete acts that were parts of the course of conduct. We reject

the first three contentions but agree with the fourth, vacate the continuous course of

conduct conviction and associated monetary assessments imposed for that conviction,

and affirm the order as modified.

                                              I.

                               FACTUAL BACKGROUND

       Garritson was one of several individuals hired to care for James Oakley from

July 23 to August 22, 2012, while Oakley's mother was in Hungary visiting her daughter.

Oakley, who was 23 years old at the time, suffers from severe autism, epilepsy, and self-

injurious behavior. Oakley is also a carrier of methicillin-resistant Staphylococcus

aureus (MRSA), a bacterium that can cause a life-threatening infection from a slight

break in the skin. Oakley has the cognitive ability of a child of age eight months to three

years and the motor skills of a child of age one to three years. He has never spoken, but

he smiles and laughs when happy, grimaces when in pain, and cries when in distress.

                                              2
When Oakley becomes upset or uncomfortable (such as by hearing a loud noise or being

hungry or in pain), he punches himself in the temples or on the chin, or elbows himself in

the ribs. He does not, however, become aggressive toward others. Oakley requires

constant supervision to provide basic nutrition and hydration, to monitor his seizures, and

to prevent self-injurious behavior.

       Before Oakley's mother departed for Hungary, she installed a motion-activated

video and audio surveillance device in Oakley's bedroom. During shifts when Garritson

was monitoring Oakley, the device recorded several instances of Oakley wandering

around his bedroom or engaging in self-injurious behavior and Garritson's responses

thereto, as follows:

       —July 31: Garritson poked Oakley's eyes multiple times.

       —August 7: Garritson poked Oakley's eyes multiple times, shoved him, and put

       body weight on him.

       —August 8: Garritson pulled Oakley to the floor by his hair, kicked him, bent his

       arm over the headboard of the bed, and twisted his arm twice.

       —August 14: Garritson poked Oakley's eyes.

       —August 16: Garritson poked Oakley's eyes multiple times and bent his arm over

       the headboard of the bed.

       —August 17: Garritson shoved Oakley onto the bed, bent his arm over the

       headboard of the bed, and choked him.

The audio portion of the surveillance also recorded Garritson repeatedly telling Oakley

"no," and Oakley moaning or crying in response to Garritson's actions.

                                             3
       Scott Modell, Ph.D., reviewed the surveillance of Garritson's interactions with

Oakley and testified as an expert witness on the treatment of autism. Dr. Modell

concluded: poking Oakley's eyes was "not appropriate" and "would result in pain"; "it's

never appropriate to yank somebody by the hair" because it "can cause neck trauma" and

is "painful, unnecessarily so"; bending Oakley's arm over the headboard of his bed was

not appropriate and would have been "extremely painful"; and twisting Oakley's arm was

"painful" and "not appropriate." According to Dr. Modell, "The risk of injury in some of

the things that [he had] seen in the videos [was] great."

       Cheryl Boyd, M.D., Oakley's treating physician, also reviewed the surveillance of

Garritson's interactions with Oakley. Dr. Boyd was so concerned by the violence she

observed that she ordered radiographs to see whether Oakley sustained any skeletal

injury. Dr. Boyd testified that "poking, punching, slapping, pulling, any of those things

are not part of redirective behavior" for a patient engaging in self-injurious behavior,

because such acts could "potentially injure [the] patient." She further testified Oakley

appeared to be in pain in the videos she watched, and she had "concerns that [Garritson]

was placing [Oakley] at risk for bodily injury." More specifically, Dr. Boyd explained

that poking Oakley in the eye could scratch the cornea, injure the skin around the eye, or

cause inflammation of the eye; pulling Oakley's hair and forcing him to the floor could

strain or fracture his neck; and twisting and bending Oakley's arm could sprain his wrist

or elbow, or dislocate his shoulder.




                                              4
                                            II.

                           PROCEDURAL BACKGROUND

       The People charged Garritson with seven counts of felony dependent adult abuse

based on Garritson's willful infliction of physical pain and mental suffering on Oakley

"under circumstances or conditions likely to produce great bodily harm or death." (Pen.

Code, § 368, subd. (b)(1); subsequent undesignated section references are to this code.)

Count 1 covered the entire course of abusive conduct between July 28, 2012, and

August 22, 2012, and was not based on any specific act by Garritson. Counts 2, 3, and 7

were based on Garritson's poking Oakley in the eye on July 31, August 7, and August 14,

2012, respectively. Counts 4, 5, and 6 were based on acts by Garritson on August 8,

2012, namely, grabbing Oakley by the hair and pulling him to the floor, pulling Oakley's

arm over the headboard of his bed and bending it down, and grabbing Oakley's arm and

twisting it twice.

       The jury found Garritson guilty of felony dependent adult abuse on counts 1 and 4;

guilty of the lesser included offense of misdemeanor dependent adult abuse (§ 368,

subd. (c))1on counts 2, 3, 5, and 6; and not guilty on count 7. The court suspended

imposition of sentence, placed Garritson on formal probation for three years on condition

that he spend 365 days in local custody with credit for time served, and ordered him to

pay various fines, fees and assessments.


1       The misdemeanor differs from the felony in that the misdemeanor does not require
the likelihood of great bodily harm or death to the victim that is required for the felony.
(See § 368, subds. (b)(1) & (c); see People v. Racy (2007) 148 Cal.App.4th 1327,
1334-1335 (Racy).)
                                             5
                                             III.

                                       DISCUSSION

       In his initial briefing, Garritson challenges his felony convictions on grounds of

insufficient evidence, instructional error, and ineffective assistance of counsel. In

supplemental briefing we solicited, Garritson argues he was improperly convicted of

dependent adult abuse based on a continuous course of conduct and also based on

discrete acts of abuse that were parts of that course of conduct, and he asks us to vacate

the convictions based on the discrete acts. Although we reject the challenges raised in

Garritson's initial briefing, we do agree that he suffered improper duplicative convictions

based on a continuous course of conduct and on discrete acts within that course. As we

explain below, however, on this record, where the jury determined five of Garritson's acts

each constituted a separate offense, the appropriate remedy is to affirm the convictions

for those acts and to vacate the conviction for the continuous course of conduct.

A.     The Evidence Was Sufficient to Support the Convictions of Felony Dependent
       Adult Abuse

       Garritson contends his convictions of felony dependent adult abuse on counts 1

and 4 violate his federal constitutional right to due process of law (U.S. Const., 14th

Amend., § 1) because the evidence was insufficient to establish his actions were likely to

cause Oakley great bodily harm or death. We disagree.

       1.     Standard of Review

       On a due process challenge to the sufficiency of the evidence, the "critical inquiry"

is "whether the record evidence could reasonably support a finding of guilt beyond a


                                              6
reasonable doubt." (Jackson v. Virginia (1979) 443 U.S. 307, 318.) "[T]his inquiry does

not require a court to 'ask itself whether it believes that the evidence at the trial

established guilt beyond a reasonable doubt.' [Citation.] Instead, the relevant question is

whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt." (Id. at pp. 318-319.) "Evidence meeting this standard satisfies

constitutional due process and reliability concerns." (People v. Boyer (2006) 38 Cal.4th

412, 480.)

       2.     Legal Analysis

       As pertinent here, the felony dependent abuse statute prohibits any person who,

"under circumstances or conditions likely to produce great bodily harm or death, willfully

causes or permits any . . . dependent adult to suffer, or inflicts thereon unjustifiable

physical pain or mental suffering." (§ 368, subd. (b)(1).) Under this and similarly

worded statutes, courts have held it is for the trier of fact to determine whether the

defendant's act was likely to cause great bodily harm or injury. (See, e.g., People v.

Sargent (1999) 19 Cal.4th 1206, 1223 [§ 273a, felony child abuse]; Racy, supra, 148

Cal.App.4th at p. 1332 [§ 368, subd. (b)(1)]; People v. Armstrong (1992) 8 Cal.App.4th

1060, 1066 [§ 245, subd. (a)(4), assault by means of force likely to produce great bodily

injury].) No evidence of actual bodily harm or injury is required for conviction; the

evidence is sufficient if it supports an inference that "the circumstances or conditions

under which defendant inflicted physical pain or mental suffering were likely to produce

great bodily harm or death." (Racy, at p. 1335; see People v. Wingo (1975) 14 Cal.3d

                                               7
169, 176 [since § 245, subd. (a)(4) "focuses on force likely to produce harm, it is

immaterial that the force actually resulted in no harm whatever"].)

       The evidence introduced at trial, taken in the light most favorable to the People,

was sufficient to support Garritson's felony convictions on counts 1 and 4. As to count 4,

which was based on Garritson's grabbing Oakley by the hair and pulling him to the floor

on August 8, 2012, the jury saw surveillance footage depicting that event; and the jury

heard testimony from Drs. Modell and Boyd that hair pulling is never appropriate to treat

a severely autistic person engaged in self-injurious behavior, would cause pain, and could

result in a sprain or fracture of the neck. As to count 1, which was based on the entire

course of conduct from July 28 to August 22, 2012, the jury saw surveillance footage in

which Garritson poked Oakley's eyes, threw him onto his bed, bent or twisted his arm,

kicked him, choked him, and pulled his hair. Dr. Modell and Boyd testified the acts of

Garritson depicted in the surveillance footage were inappropriate, would have caused

Oakley unnecessary pain, and put Oakley at great risk for an eye infection (Oakley is a

MRSA carrier), a sprained wrist or elbow, a dislocated shoulder, or a broken neck.

Indeed, the videos caused Dr. Boyd such concern about potential injury that she ordered

radiographs to look for bone fractures. Based on this evidence, Oakley's vulnerability,

and their own common sense, the jurors reasonably could find that Garritson willfully

inflicted unjustifiable pain on Oakley "under circumstances or conditions likely to

produce great bodily harm or death," as charged in counts 1 and 4. (§ 368, subd. (b)(1);

see Racy, supra, 148 Cal.App.4th at pp. 1333-1335 [evidence that defendant's conduct

could have caused victim to fall and break a bone was sufficient for conviction under

                                             8
§ 368, subd. (b)(1)]; cf. People v. Clark (2011) 201 Cal.App.4th 235, 241, 245-246

[evidence that defendant's conduct could have caused eye injury, head injury, broken

bones, or torn ligaments was sufficient to establish conduct likely to cause great bodily

harm for purposes of felony child abuse]; People v. Covino (1980) 100 Cal.App.3d 660,

667-668 [evidence that defendant choked victim was sufficient to support conviction of

assault by means of force likely to produce great bodily injury].)

B.     No Unanimity Instruction Was Required as to Count 1 Because It Was Based on a
       Continuous Course of Conduct

       Garritson argues his conviction on count 1 must be reversed because the trial court

prejudicially erred by failing to give a unanimity instruction sua sponte. (See CALCRIM

No. 3500.)2 We reject this argument.

       The constitutional requirement of a unanimous verdict in a criminal case means

"the jury must agree unanimously the defendant is guilty of a specific crime." (People v.

Russo (2001) 25 Cal.4th 1124, 1132.) A trial court ordinarily instructs the jury

adequately on unanimity by advising the jury, as the court did here, that all jurors must

agree to the verdict on each count. (See CALCRIM Nos. 3515, 3550.) A more specific

instruction that the jury must unanimously agree on the particular criminal act underlying

a count (CALCRIM No. 3500) is required only when the number of similar, separately

chargeable criminal acts shown by the evidence exceeds the number of crimes actually

charged in the accusatory pleading. (People v. Maury (2003) 30 Cal.4th 342, 422-423;

2      CALCRIM No. 3500 states in part: "The People have presented evidence of more
than one act to prove that the defendant committed this offense. You must not find the
defendant guilty unless you all agree that the People have proved that the defendant
committed at least one of these acts and you all agree on which act (he/she) committed."
                                             9
Russo, at p. 1132; People v. Sutherland (1993) 17 Cal.App.4th 602, 611-612.) "The

instruction is intended to eliminate the danger that the defendant will be convicted even

though there is no single offense which all the jurors agree the defendant committed."

(Sutherland, at p. 612.) A specific unanimity instruction, however, "is not required

where the criminal acts are so closely connected that they form a single transaction or

where the offense itself consists of a continuous course of conduct." (People v. Rae

(2002) 102 Cal.App.4th 116, 122.) "Penal Code section 368 may be violated by a

continuous course of conduct . . . ." (Rae, at p. 123.)

       The People charged Garritson in count 1 with felony dependent adult abuse based

on the entire course of conduct occurring between July 28 and August 22, 2012. As

recounted in part I., ante, the People introduced surveillance footage and other evidence

that Garritson committed various acts of abuse against Oakley on different dates during

that time period. In closing arguments, the prosecutor argued count 1 was based on "a

continuing course of conduct of abuse that gave [Oakley] mental suffering and

unjustifiable pain, placing him in a position of having great bodily injury." The

prosecutor later elaborated:

       "[N]o unanimity is required as to which act accounts for abuse for count 1.
       So you consider any combination. You could pick an eye poke from
       July 31st. You could pick both of the arm bending over the headboard.
       You can pick two eye pokes from another date. You can pick the
       August 14th. It's whatever you want, and you don't have to agree on it as
       the 12. You just have to agree that this course of conduct, between
       [July] 28th and August 22nd, caused [Oakley] unjustifiable pain and mental
       suffering and placed him where he could likely [suffer] great bodily injury.
       And it did. So I'm asking you to find [Garritson] guilty."



                                             10
After reviewing some of the surveillance footage with the jury, the prosecutor continued:

"So you have various dates to consider for count 1. You have July 31st, August 7th,

August 8th, the poke of the eye of August 14th, August 16th, and August 17th. You can

consider any combination of acts to find [Garritson] guilty of count 1."

       Garritson contends the prosecutor's express reliance on numerous separate acts

occurring over a period of weeks as support for a conviction on count 1 shows that those

acts did not constitute a continuous course of conduct, and that a unanimity instruction

was therefore required. We disagree.

       A "continuous course of conduct, by its nature, may stop and start" (Rae, supra,

102 Cal.App.4th at p. 124), and "proof of a course of conduct offense will usually consist

of evidence of various incidents occurring over a period of time" (People v. Hamlin

(2009) 170 Cal.App.4th 1412, 1451). Where, however, "those incidents can reasonably

be found to constitute a course of conduct, and the prosecution charges the crime as a

course of conduct, no unanimity instruction is required." (Ibid.) "An offense is of a

continuing nature when it may be committed by 'a series of acts, which if individually

considered, might not amount to a crime, but the cumulative effect is criminal.' " (People

v. Sanchez (2001) 94 Cal.App.4th 622, 632.) Here, the jury could have found certain of

Garritson's acts against Oakley were not likely to produce great bodily harm or death

when separately considered (e.g., a single eye poking), but were likely to do so when

considered cumulatively (e.g., multiple eye pokings, or arm twisting plus choking). The

"jury [was] not required to unanimously agree on one circumstance or condition that was

likely to produce great bodily harm or death, but rather, [could] consider all the

                                             11
'circumstances or conditions' that were likely to produce great bodily harm or death."

(Racy, supra, 148 Cal.App.4th at p. 1334.) Accordingly, no unanimity instruction was

required as to count 1. (Ibid.; see People v. Salvato (1991) 234 Cal.App.3d 872, 882

["Neither an election nor a unanimity instruction is required when the crime falls within

the 'continuous conduct' exception."].)

       As further support for our conclusion no unanimity instruction was required, we

note that "[b]ecause the language of . . . section 368, subdivision (b)(1) . . . derives from

the felony child abuse statute, . . . section 273a, it is appropriate to review the decisions

interpreting section 273a in our analysis of section 368, subdivision (b)(1)." (Rae, supra,

102 Cal.App.4th at p. 122.) With regard to section 273a, the Court of Appeal has held:

       "Although the child abuse statute may be violated by a single act [citation],
       more commonly it covers repetitive or continuous conduct. [Citations.]
       Here, the information alleged a course of conduct in statutory terms which
       had occurred between two designated dates. The issue before the jury was
       whether the accused was guilty of the course of conduct, not whether he
       had committed a particular act on a particular day. The instruction
       requiring jury unanimity as to particular acts was inappropriate. Its
       omission was not error." (People v. Ewing (1977) 72 Cal.App.3d 714, 717
       (Ewing).)

The same analysis and conclusion apply here to the felony dependent adult abuse charged

in count 1. "Like child abuse, this is a case where each individual act may not amount to

a crime, but the cumulative outcome is criminal. 'It is the continuing course of abuse

which leads to prosecution and conviction.' " (People v. Thompson (1984) 160

Cal.App.3d 220, 225 [applying continuous course of conduct exception to unanimity

instruction requirement in context of spousal abuse under § 273.5].)



                                              12
C.     Garritson Has Not Shown Ineffective Assistance of Counsel Warranting Reversal

       Garritson also seeks reversal of his convictions on the basis of his trial counsel's

failure to object to the prosecutor's misconduct during closing arguments. Garritson

complains the prosecutor recounted incidents of abuse as if she were Oakley reporting

them to his parents, misstated Dr. Boyd's testimony regarding the likelihood that Oakley

could have suffered great bodily harm, and played a video of Oakley interacting with his

niece. Garritson further complains his trial counsel's failure to object to this misconduct

amounted to constitutionally ineffective assistance. As we shall explain, Garritson has

not established ineffective assistance of counsel entitling him to reversal of on direct

appeal.

       1.     Additional Background

       The prosecutor began her closing argument by reminding the jury that Oakley was

nonverbal and therefore could not tell the jury how Garritson abused him, but that the

"surveillance camera spoke volumes for [him]." The prosecutor then assumed the role of

Oakley and reported to "Mom and Dad" how Garritson, instead of nurturing and

comforting Oakley, repeatedly poked him in the eye, shoved him, put body weight on

him, "practically choke[d] [him]," and "took [him] by the back of [his] head and forced

[him] to the ground crashing." Based on the video and audio surveillance, the prosecutor

argued Garritson "abused [Oakley] repeatedly and gave him unjustifiable pain and made

him suffer mentally, and placed him in a position where he could suffer great bodily

injury."



                                             13
       Later during closing argument, in discussing the various counts of the amended

information, the prosecutor played portions of the surveillance footage, described the

related testimony of Dr. Boyd, and argued this evidence established conduct by Garritson

that was likely to cause Oakley great bodily harm. In particular, the prosecutor played

footage of Garritson pushing Oakley onto his bed and applying body pressure to his

elbow, and then stated: "[Y]ou heard from Dr. Boyd who looked at that video and said

that [Garritson] was likely to produce great bodily injury because of putting body weight

on [Oakley's] . . . elbow [that] could have dislocated it, could have fractured

[it], . . . could have sprained [it]." The prosecutor next played footage of Garritson

twisting Oakley's arm twice, and then stated: "We showed that to Dr. Boyd and she said

[Garritson's] actions [were] likely to produce great bodily injury. How? Twisting his

arm twice could sprain his wrist, sprain his elbow." Finally, the prosecutor played

footage of Garritson placing pressure on Oakley's throat and stated: "Dr. Boyd saw that

video and told you by placing body weight to [Oakley's] throat he could have injured his

throat. How? By damaging his cartilage. He could have had a hematoma, and he was

obstructing his . . . airway, likely to cause great bodily injury."

       At the end of her rebuttal argument, the prosecutor played a video of Oakley's

young niece interacting with him, which had been shown to the jury during the

presentation of evidence. Based on this video, the prosecutor argued that even a toddler

could stop Oakley's self-injurious behavior without resorting to violence.




                                              14
       2.     Legal Analysis

       As a threshold matter, Garritson has not preserved any claim of prosecutorial

misconduct for our review. Our Supreme Court has held, repeatedly and recently, that a

defendant may not complain on appeal of misconduct by a prosecutor unless the

defendant made a timely objection or assignment of misconduct at trial and requested the

trial court to admonish the jury to disregard the misconduct. (E.g., People v. Montes

(2014) 58 Cal.4th 809, 885; People v. Jackson (2014) 58 Cal.4th 724, 763; People v.

Edwards (2013) 57 Cal.4th 658, 736; People v. Nunez (2013) 57 Cal.4th 1, 32; People v.

Williams (2013) 56 Cal.4th 630, 671-672.) "The reason for this rule, of course, is that

'the trial court should be given an opportunity to correct the abuse and thus, if possible,

prevent by suitable instructions the harmful effect upon the minds of the jury.' " (People

v. Green (1980) 27 Cal.3d 1, 27.) Garritson's trial counsel neither objected to the

prosecutor's closing arguments nor asked for a jury admonition regarding those

arguments. "Nothing in the record suggests an objection by [Garritson's] counsel would

not have been sustained and followed immediately by an admonition to the jury to

disregard the argument or that these remedies would not have cured any prejudice.

Accordingly, a timely objection was required." (People v. Mesa (2006) 144 Cal.App.4th

1000, 1007 (Mesa).) No objection having been made, however, Garritson forfeited his

claim of prosecutorial misconduct.

       Garritson attempts to avoid the forfeiture by claiming his trial counsel's failure to

object to the prosecutor's closing arguments constituted ineffective assistance warranting

reversal. A criminal defendant has a constitutional right to the effective assistance of

                                             15
counsel at trial. (U.S. Const., 6th Amend.; Cal. Const., art. I, § 15; People v. Bonin

(1989) 47 Cal.3d 808, 833-834.) On direct appeal, a reviewing court may reverse a

conviction for ineffective assistance of counsel only if the record affirmatively discloses

no rational tactical purpose for counsel's challenged act or omission. (People v. Vines

(2011) 51 Cal.4th 830, 876; People v. Ray (1996) 13 Cal.4th 313, 349; People v.

Fosselman (1983) 33 Cal.3d 572, 581 (Fosselman); Mesa, supra, 144 Cal.App.4th at

p. 1007.) " '[D]eciding whether to object is inherently tactical, and the failure to object

will rarely establish ineffective assistance.' " (People v. Salcido (2008) 44 Cal.4th 93,

172 (Salcido).) This is not one of those rare cases.

       Garritson's trial counsel might have had valid tactical reasons for not objecting to

the portions of the closing argument during which the prosecutor assumed the role of

Oakley and played the video of Oakley's interactions with his niece. We agree with

Garritson the prosecutor's reporting of the abuse to "Mom and Dad" as if she were

Oakley and her playing of the video featuring Oakley's niece likely had some appeal to

the jurors' sympathy. But the prosecutor's comments were not unduly prolonged or

inflammatory and were solidly grounded in the evidence introduced at trial. In this

emotionally charged case, Garritson's trial counsel reasonably "may have believed that

individual objections would have exacerbated the problem by affording the prosecutor an

opportunity to elaborate and explain [her] comments." (Fosselman, supra, 33 Cal.3d at

p. 582; cf. People v. Benavides (2005) 35 Cal.4th 69, 106 ["No deficient performance is

evident in counsel's tactical decision to refrain from interrupting the emotional testimony

of [the victim's] family members with an objection."].)

                                             16
       Garritson's trial counsel also might have had valid tactical reasons for not

objecting to the prosecutor's statements that Dr. Boyd testified Garritson's acts were

likely to cause Oakley great bodily harm. Although Garritson is correct that Dr. Boyd

did not explicitly state such harm was "likely," her actual testimony supported that

inference. Garritson's trial counsel thus reasonably could have decided that Dr. Boyd's

testimony was so harmful that he "did not want to draw additional attention to [the

prosecutor's] statements by objecting, having the court rule on the objections, striking

[the statements], and having the court give an admonition. Because this would have been

a reasonable trial strategy, we cannot find [Garritson's trial] counsel's performance

deficient." (People v. Fernandez (2013) 216 Cal.App.4th 540, 565 (Fernandez).)

       In sum, we conclude Garritson's "claim of ineffective assistance of counsel as to

prosecutorial misconduct lacks merit." (Fernandez, supra, 216 Cal.App.4th at p. 565; see

Salcido, supra, 44 Cal.4th at p. 172 [no ineffective assistance when "defense counsel had

valid tactical reasons for not objecting to, and not asking the trial court to tell the jury to

disregard, the prosecutor's arguments"]; People v. Ghent (1987) 43 Cal.3d 739, 773

["Counsel may well have tactically assumed that an objection or request for admonition

would simply draw closer attention to the prosecutor's isolated comments."].)

D.     Garritson Was Improperly Convicted of Dependent Adult Abuse Based on a
       Continuous Course of Conduct and Also Based on Discrete Acts Within That
       Course

       We solicited supplemental briefs from the parties on the propriety of convicting

Garritson on count 1, based on a continuous course of abuse, and also convicting him on

counts 2 through 6, based on discrete acts of abuse that were part of the continuous

                                               17
course underlying the conviction on count 1. In their supplemental briefs, the parties

agree such duplicative convictions are improper. The parties disagree, however, on the

appropriate appellate remedy. Garritson contends we should vacate the convictions on

counts 2 through 6, and affirm only the conviction on count 1, provided we conclude, as

we have, that sufficient evidence supports that conviction. The People contend we

should vacate the conviction on count 1 and affirm the convictions on counts 2 through 6.

We agree with the People.

       To resolve the parties' dispute about the appropriate remedy, we turn to

section 954, which "sets forth the general rule that defendants may be charged with and

convicted of multiple offenses based on a single act or an indivisible course of conduct."

(People v. Lofink (1988) 206 Cal.App.3d 161, 166.) "An accusatory pleading may charge

two or more different offenses connected together in their commission, or different

statements of the same offense . . . , under separate counts . . . . The prosecution is not

required to elect between the different offenses or counts set forth in the accusatory

pleading, but the defendant may be convicted of any number of the offenses

charged . . . ." (§ 954.) Section 954 thus "permits the charging of the same offense on

alternative legal theories, so that a prosecutor in doubt need not decide at the outset what

particular crime can be proved by evidence not yet presented." (People v. Ryan (2006)

138 Cal.App.4th 360, 368 (Ryan).) Further, the People may obtain multiple convictions

based on a single criminal act or an indivisible course of conduct if the charges allege

separate offenses that are not greater and lesser included offenses. (People v. Benavides

(2005) 35 Cal.4th 69, 97; Ryan, at p. 368.)

                                              18
       Multiple convictions based on a single criminal act are prohibited, however, when

the counts of an accusatory pleading merely charge the same crime under different legal

theories. For example, only one conviction of rape was proper when the defendant

forcibly engaged in a single act of sexual intercourse with a minor, even though the

defendant was charged with, and found guilty of, one count of forcible rape and one

count of statutory rape. (People v. Craig (1941) 17 Cal.2d 453, 454-455 (Craig).)

Similarly, only one conviction of murder was permissible when there was only one

killing, even though the information charged two counts of felony murder and one count

of second degree murder and the jury returned guilty verdicts on all three counts. (People

v. Coyle (2009) 178 Cal.App.4th 209, 211, 217-218 (Coyle).) Other cases have also held

that only one conviction of a crime could be sustained when a single act violated multiple

subdivisions of a statute which simply defined different ways of committing the crime.

(People v. Muhammad (2007) 157 Cal.App.4th 484, 486, 494 [stalking]; Ryan, supra,

138 Cal.App.4th at p. 369 [forgery].) Thus, "[w]hen a single act relates to but one victim,

and violates but one statute, it cannot be transformed into multiple offenses by separately

charging violations of different parts of the statute." (People v. Tenney (1958) 162

Cal.App.2d 458, 461.)

       As in the above cases, the People charged Garritson with multiple violations of a

single statute based on different legal theories. Count 1 alleged felony dependent adult

abuse (§ 368, subd. (b)(1)) based on a continuous course of conduct between July 28 and

August 22, 2012; counts 2 through 6 alleged the same offense based on individual acts

that occurred on different dates within the same time period. The jury returned guilty

                                            19
verdicts on all of these counts, albeit for the lesser included misdemeanor offense (§ 368,

subd. (c)) on counts 2, 3, 5, and 6. In effect, then, Garritson suffered one conviction

under section 368, subdivision (b)(1) or (c) for each discrete act, plus another conviction

under section 368, subdivision (b)(1) for the same acts considered in the aggregate. Such

duplicative convictions are improper, and either the conviction on count 1 or the

convictions on counts 2 through 6 must be vacated. (§ 954; Coyle, supra, 178

Cal.App.4th at pp. 217-218; Ryan, supra, 138 Cal.App.4th at p. 371.)

       In choosing between these alternative remedies, we note the propriety of multiple

convictions is "reviewed de novo, as it turns on the interpretation of section 954" (People

v. Villegas (2012) 205 Cal.App.4th 642, 646), and "whether a series of wrongful acts

constitutes a single or multiple offense must in the last analysis be determined by the

peculiar facts and circumstances of each individual case" (People v. Stanford (1940) 16

Cal.2d 247, 251). Other appellate courts have applied these rules in considering

challenges to multiple convictions based on the same or related acts, albeit without

always expressly so stating. For example, the Stanford court upheld multiple convictions

of theft from the same victim when the evidence "established clearly the commission of

separate offenses by distinct appropriations of different sums of money on separate

occasions." (Ibid.) On the other hand, the Supreme Court consolidated separate

convictions for forcible and statutory rape based on one act of sexual intercourse into one

conviction indicating the rape was committed both with force and against a minor.

(Craig, supra, 17 Cal.2d at p. 459.) Similarly, the Court of Appeal vacated two of three



                                             20
murder convictions based on one killing, but incorporated into the judgment the jury's

special circumstances finding on all convictions. (Coyle, supra, 178 Cal.App.4th at

p. 218.) Finally, the Ryan court affirmed the convictions under the subdivision of the

forgery statute that "more completely covered" the defendant's conduct and vacated the

duplicative convictions under another subdivision. (Ryan, supra, 138 Cal.App.4th at

p. 371.) The pattern discernible from these cases is that the courts upheld the convictions

and findings that most accurately reflected the evidence introduced at trial and the jury's

assessment of the defendant's culpability, and vacated any that were duplicative.

       Here, the evidence showed that on separate days over the course of several weeks,

Garritson repeatedly poked Oakley's eyes, twisted his arm or bent it over the headboard

of a bed, pulled him to the floor by his hair, and committed other acts of abuse against

Oakley. Considering these acts separately, the jury returned verdicts against Garritson

indicating various levels of culpability: guilty of one felony violation of the dependent

adult abuse statute (count 4), guilty of four misdemeanor violations (counts 2, 3, 5 & 6),

and not guilty of one alleged felony violation (count 7). The jury also found Garritson

guilty of one felony violation of the statute based on the same acts when considered as a

continuous course of conduct (count 1). Garritson has not challenged the sufficiency of

the evidence to support his misdemeanor convictions, and we determined in part III.A.,

ante, that the evidence was sufficient to sustain his felony convictions. In light of the

evidence introduced at trial and the jury's careful consideration of that evidence as

indicated by its mixed verdicts, we deem it appropriate to affirm the convictions on



                                             21
counts 2 through 6 as accurately reflecting the jury's assessment of Garritson's criminal

culpability, and to vacate as duplicative the conviction on count 1.

       Garritson urges us instead to affirm the conviction on count 1 and to vacate all of

the other convictions. In support of this remedy, he relies on the following three-step

argument: (1) "When a criminal statute punishes a course of conduct, the prosecution

may not divide that course up into multiple counts of the offense; the entire continuous

course constitutes only a single violation of the statute." (People v. Avina (1993) 14

Cal.App.4th 1303, 1311 (Avina)). (2) "[S]ection 368 may be violated by a continuous

course of conduct." (Rae, supra, 102 Cal.App.4th at p. 123.) (3) Therefore, a "defendant

may be charged with only one count of continuous [dependent adult] abuse unless

multiple victims are involved." (People v. Johnson (2002) 28 Cal.4th 240, 243

(Johnson)). We are not persuaded.

       The principal flaw in Garritson's argument is that it relies on cases applying a

statute that is substantially different from section 368. Avina and Johnson considered

section 288.5, which defines the offense of "continuous sexual abuse of a child" as the

commission, by someone residing with or having recurrent access to the child, of three or

more acts of substantial sexual conduct or lewd and lascivious conduct with the child

over a period of at least three months. (Id., subd. (a).) Section 368, however, does not

define dependent adult abuse in terms of a continuous course of conduct. "The statute

may be applied to a wide range of abusive situations, including within its scope active,

assaultive conduct, as well as passive forms of abuse, such as extreme neglect." (People

v. Heitzman (1994) 9 Cal.4th 189, 197.) Active, assaultive conduct typically occurs by

                                             22
discrete acts (e.g., punching a victim in the face and breaking his jaw), whereas neglect

typically occurs by a course of conduct that gradually produces harm (e.g., refusing to

provide water for several days and causing dehydration). Thus, section 368, like the

felony child abuse statute upon which it is based, may be violated by either discrete acts

or a continuous course of conduct. (Rae, supra, 102 Cal.App.4th at p. 123; see People v.

Napoles (2002) 104 Cal.App.4th 108, 116; Ewing, supra, 72 Cal.App.3d at p. 717.)

Moreover, section 288.5 expressly prohibits charging a defendant under that statute and

also charging him in separate counts with the individual offenses that make up the

continuous sexual abuse, unless the other offenses occurred outside the time period of the

section 288.5 offense or are charged in the alternative. (Id., subd. (c).) "In explicitly

requiring that continuous sexual abuse and specific sexual offenses be charged in the

alternative, section 288.5 essentially carves out an exception to section 954's general rule

permitting joinder of related charges." (Johnson, supra, 28 Cal.4th at p. 246.)

Section 368, however, contains no such carve-out, so that joinder of a count alleging a

continuous course of conduct under section 368 with counts alleging discrete acts under

that statute is permissible under section 954. Accordingly, the quotations from Avina and

Johnson on which Garritson relies do not apply to charges under section 368.

       Although the cases involving section 288.5 cited by Garritson are not directly on

point, we note the approach taken in cases remedying improper multiple convictions

under that statute is consistent with the approach we have taken here. In Johnson, our

Supreme Court adopted the Court of Appeal's reasoning that "if an accusatory pleading is

improper (i.e., a count alleging violation of section 288.5 is joined, and not—as

                                             23
subdivision (c) requires—charged alternatively, with one or more counts alleging specific

sexual offenses), then the multiple convictions predicated thereon cannot stand, and

either the continuous abuse conviction or the convictions on the specific offenses must be

vacated." (Johnson, supra, 28 Cal.4th at p. 245.) Although the Supreme Court affirmed

the Court of Appeal's judgment reversing the convictions on the specific offenses, it did

not mandate that remedy in all cases or explain why it was appropriate in that case,

apparently because the choice-of-remedy question was not at issue. (Id. at p. 248.) Four

months after Johnson was decided, the Court of Appeal held it was "appropriate, in

deciding which convictions to vacate as the remedy for a violation of the proscription

against multiple convictions set forth in section 288.5, subdivision (c), that we leave

appellant standing convicted of the alternative offenses that are most commensurate with

his culpability." (People v. Torres (2002) 102 Cal.App.4th 1053, 1059.) Sometimes that

will require vacating the conviction under section 288.5 (id. at pp. 1059-1061), and other

times it will require vacating the convictions of the improperly joined offenses (People v.

Bautista (2005) 129 Cal.App.4th 1431, 1436-1438). As we have explained (see pp. 20-

22, ante), vacating Garritson's conviction on count 1 and affirming his other convictions

is "most commensurate with his culpability." (Torres, at p. 1059.)

       Finally, our vacatur of the conviction on count 1 requires reductions in two

assessments the trial court levied when it granted Garritson probation. The court

operations assessment of $40 per conviction must be reduced from $240 to $200

(§ 1465.8, subd. (a)(1)), and the court facilities assessment of $30 per conviction must be

reduced from $180 to $150 (Gov. Code, § 70373, subd. (a)(1)).
                                             24
                                      DISPOSITION

       The conviction on count 1 is vacated. The total court operations assessment under

section 1465.8 is reduced to $200, and the total court facilities assessment under

Government Code section 70373 is reduced to $150. In all other respects, the order

suspending imposition of sentence and granting probation is affirmed.



                                                                                 IRION, J.

WE CONCUR:


HUFFMAN, Acting P. J.


McDONALD, J.




                                            25